Siebecker, J.
The petitioners ‘in each of these actions are the beneficiaries under the- trust agreement referred to in the foregoing statement.' As such beneficiaries they received from the trustee's the total sum of $70,000 in the year 1917, this sum being the net proceeds which the trustees had received as rent from mines' located in the state of Michigan. The trial court held that the amount so received by the petitioners under the trust agreement was income received by them from property located and business conducted without this state and therefore not subject to taxation' under the state income tax law. It is the contention of the appellant that such income so received by petitioners was derived from business transacted within this state and subject to an in*70come tax. The argument is made that the proceeds from the mines paid to the trustees belong to them as such and that the beneficiaries acquired no title thereto until the trustees had paid all charges and disbursements for which such funds were liable in carrying out the objects and purposes of the trust, and that this in effect made the trustees the recipients of such income derived from property and business transacted without the state within the rule declared in State ex rel. Arpin v. Eberhardt, 158 Wis. 20, 147 N. W. 1016, and therefore the beneficiaries under the trust agreement were not the recipients thereof as income from sources without the state within the contemplation of the income tax law. The case of State ex rel. Wis. T. Co. v. Widule, 164 Wis. 56, 159 N. W. 630, is relied on as sustaining this contention. The point decided in that case- is that a resident trustee of the state to whom is paid an income taxable in this state is, within the contemplation of sub. 5, sec. 1087m — 10, Stats., the recipient of such income under sub. 3, sec. 1087m — 2. The question there involved does not determine this case. The provisions of sub. 5, sec. 1087m — 10, make the fiduciaries specified therein the representatives of their beneficiaries for the purposes of income taxation, and their activities in Wisconsin in conducting the trust affairs concerning property and business located without the state cannot be held as operating to transform the business of such trustees to a business conducted within this state. The fact that the income in question is derived from property located and business transacted without the state persists to the end, and under the trust agreement the proceeds thereof are so received by the beneficiaries under the income tax statute last above cited. This statute differs materially in the treatT merit of incomes in the hands of fiduciaries from those dealing with dividends distributed by a corporation out of its earnings or profits and paid to its shareholders, as applied in Van Dyke v. Milwaukee, 159 Wis. 460, 150 N. W. 509. *71The decision in the Van Dyke Case is based on the ground that stock dividends were declared to. be taxable income by the express terms of the statute. It is considered that the income paid the beneficiaries as the net proceeds of rentals of the Michigan mines under the trust agreement is received by them as income derived from sources without the state and is therefore not taxable under the state income tax law. Sub. 3, sec. 1087m — 2.
By the Court. — The judgments appealed from are affirmed.